This appeal is dismissed for want of jurisdiction. The case was assigned to a magistrate judge pursuant to a general order of the District Court for the District of Ida*1365ho, and proceeded to judgment. The magistrate judge had no jurisdiction to hear the case because the record contains no written consent of the parties as required by 28 U.S.C. § 636(c)(1) and Fed.R.Civ.P. 73(b). See Alaniz v. California Processors, Inc., 690 F.2d 717, 720 (9th Cir.1982); Columbia Record Productions v. Hot Wax Records, 966 F.2d 515, 517 (9th Cir.1992); Estate of Conners by Meredith v. O’Connor, 6 F.3d 656, 658 (9th Cir.1993). Because the magistrate judge acted without jurisdiction, the judgment is a nullity, and because the district court had no jurisdiction to enter judgment, this court has no jurisdiction to hear the appeal.
DISMISSED, no party to recover costs in this court.